Citation Nr: 1104167	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-29 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), post-myocardial infarction, to include as secondary to 
service-connected asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1971 to March 1974.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision of 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2009, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the 
Vietnam era; it is presumed he was exposed to certain herbicide 
agents therein.

2. The Veteran's CAD, post-myocardial infarction, is now a listed 
disease associated with exposure to certain herbicide agents in 
Vietnam.


CONCLUSION OF LAW

Service connection for CAD, post-myocardial infarction, is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 
(2010); 75 Fed. Reg. 53, 202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. §  3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including cardiovascular disease), 
service connection may be established on a presumptive basis if 
they are manifested to a compensable degree in a specified period 
of time postservice (one year for cardiovascular disease).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era (from 
January 9, 1962 to May 7, 1975), and has one of the enumerated 
diseases associated with exposure to certain herbicide agents [to 
include Agent Orange], that disease shall be considered to have 
been incurred in or aggravated by such service, notwithstanding 
that there is no record of evidence of such disease during the 
period of such service.  38 U.S.C.A. § 1116;38 C.F.R. § 3.309(e).

In August 2010, VA amended 38 C.F.R. § 3.309(e) to establish 
presumptive service connection based on herbicide exposure for 
chronic B-cell leukemias, Parkinson's disease, and ischemic heart 
disease.  Ischemic heart disease includes, but is not limited to, 
"acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina."  This amendment is 
applicable to claims received by VA on or after August 31, 2010, 
and to claims pending before VA on that date, as well as certain 
previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 
2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show he served in the 
Republic of Vietnam from October 1971 to July 1972.  His service 
treatment records (STRs) are silent for any complaints, findings, 
treatment, or diagnoses related to a heart disability.

The Veteran's extensive postservice VA and private treatment 
records show that he has a long history of CAD and is status post 
a myocardial infarction in October 1994 and a coronary artery 
bypass surgery (CABG) in May 1998, with a redo CABG in September 
1998.  He also underwent a percutaneous transluminal coronary 
angioplasty (PTCA) in 2002.

On January 2003 VA examination, it was noted that the Veteran had 
a past medical history of CAD, status post myocardial infarction 
in 1994; two CABGs in May and September 1998; status post PTCA in 
2002; hypertension; hyperlipidemia; asthma; peptic ulcer disease; 
and peripheral vascular disease.  It was also noted that until 
four years prior, he had smoked 1 pack cigarettes per day for 40 
years.  Four months prior, he had restarted smoking half a pack 
of cigarettes per day.  His current complaint consisted of chest 
pains.  Following an examination, the examiner noted that the 
Veteran had progressive worsening of typical cardiac chest pain, 
and therefore recommended he undergo an angiography and 
angioplasty.  He further opined that the Veteran's cardiac 
condition was "not related to his army service," and advised 
him about smoking, exercise, and diet.

On September 2003 VA examination, the Veteran was noted to have 
CAD, status post CABG, status post multiple stents in the right 
coronary artery, angina, and severe sternal xyphoid pain 
secondary to surgery.  In a September 2003 addendum opinion, the 
examiner opined that the Veteran's CAD was not related to his 
service-connected asthma, and stated that the disease in his 
right coronary artery was due to the normal progression of the 
disease in the setting of active chronic smoking.  In a January 
2005 addendum opinion, the examiner reaffirmed his September 2003 
opinion, and stated, "[The Veteran] had a restenosis of the 
stent in the [right coronary artery] and that by itself it is a 
well known fact that stents have a propensity to restenose, 
regardless of any other factors, including asthma.  The 
restenosis is due to fibroplastic intimal degeneration, and [is] 
not influenced by [chronic obstructive pulmonary disorder] or 
asthma."  In a March 2006 addendum opinion, the examiner further 
opined that the bronchodilator medications the Veteran used to 
treat his asthma did "not have any influence in aggravating or 
[changing] the natural history" of the Veteran's CAD.

In a December 2004 letter by Dr. M.S., he states the Veteran 
presented to him solely for a second medical opinion as to 
whether there was any correlation between his CAD and service-
connected asthma.  The Veteran did not want to be examined or 
given any recommendations regarding his underlying cardiac 
problems; instead, he provided copies of his voluminous medical 
records and of Internet articles he had found for Dr. M.S.'s 
review.  Based on the information provided, Dr. M.S. opined, "As 
I recall from the article and reading the literature there is a 
possibility of [CAD] affecting the right ventricle, and with 
regards to asthma affecting the right heart chambers, and also 
with regards to developing [CAD] specifically in the right 
coronary artery related to the pulmonary conditions.  I believe 
there is correlation on that effect and several articles have 
been published in the past.  This needs to be researched further 
with regards to this possibility."

As noted, the evidence of record amply establishes that the 
Veteran has a diagnosis of CAD, is status post a myocardial 
infarction, and underwent CABG surgery twice in 1998.  CAD, old 
myocardial infarctions, and coronary bypass surgery are included 
in the definition of 'ischemic heart disease' under the amended 
38 C.F.R. § 3.309(e).  As the record also shows that the Veteran 
served in the Republic of Vietnam during the Vietnam Era, service 
connection for CAD is warranted under the presumptive provisions 
of 38 U.S.C.A. § 1116.  

[The Board notes that the Veteran has asserted various alternate 
theories of entitlement to service connection for CAD, including 
one of secondary service connection.  In light of the grant of 
service connection for CAD on a presumptive basis, discussion of 
other theories of entitlement is not necessary.]


ORDER

Service connection for CAD, post-myocardial infarction, is 
granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


